Merrick, J.*
Assuming that the defendant is right in his *483position that the statutes of New York are constitutional, and applicable to the sales made by the defendant, still the plaintiff is entitled to recover in this action. The validity of a contract is always to be determined by the law of the place where it is made; if it is valid there, it must be held valid wherever a party entitled to a remedy for its breach seeks to enforce it. 2 Parsons on Con. 82. Carnegie v. Morrison, 2 Met. 397. And in Kreiss v. Seligman, 8 Barb. 439, which was an action to recover the price of spirituous liquors purchased by the defendant, and which the vendor knew were to be sold by him at retail without license, and in violation of the excise laws of the State, we have a recent and authoritative exposition of the law of the State of New York in relation to a similar contract, made in the same manner, and under circumstances precisely similar to those disclosed in the statement of facts agreed to by the par ■ ties in the present action. It is there said by the supreme court, “that where a party, who sells goods or advances money to another, with knowledge of a design on the part of the latter to put the goods or money to an unlawful use, does any act whatever beyond the bare sale or loan, in aid or furtherance of the unlawful object, he cannot recover. Or if the illegal use to be made of the goods or money enters into the contract, and forms the motive or inducement in the mind of the vendor or lender, to the sale or loan, then he cannot recover, provided the goods . and money are actually used to carry out the contemplated design. But bare knowledge, on the part of the vendor, that the vendee intends to put the goods to an illegal use, will not vitiate the sale and deprive the vendor of all remedy for the purchase money.” Judgment for the plaintiff.

 This case, and the three next following, were argued at September term 1854, and decided at Boston in June 1855.